DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Yablonsky on 01/28/2022.
The application has been amended as follows: 
A.	Amend claims 1 – 3, 8 and 10 to read as follow:
Claim 1, A method of treating a patient, comprising:
making entry incision in a distal extremity of a patient;
exposing a first bone and an adjacent second bone, said first and second bones having an articulated relationship to each other, said first and second bones are selected from the group consisting of carpals and tarsals; 
	drilling entry openings of first and second passageways in the first and second bones, respectively; 
	drilling the first and second passageways through the first and second bones to form exit openings, wherein said first and second passageways are oriented from about 10 to about 60 degrees from a perpendicular axis to the respective dorsal cortices of the bones, and wherein the 
	providing a retaining structure, said retaining structure having two ends and an intermediate section extending between the two ends;
	Inserting the two ends of the [[a]] retaining structure through both the first and second passageways; and
	pulling the ends of the retaining structure out of the passageways to abut the intermediate section across the articulation between the first and second bones and to adjust ; ]] and 
	securing the two ends of the retaining structure to each other to form a loop through both passageways and across the articulation between the first and second bones.
Claim 2, The method of claim 1, wherein the retaining structure is a suture, cable, multi-filament steel or tape.
Claim 3, The method of claim 1, wherein the step of securing comprises crimping.
Claim 8, The method of claim 1, wherein at least one of the passageways is angled away from [[an]] the articulation [[of]] between the first and second bones, or a ligament attached between the first and second bones. 
Claim 10, The method of claim 1, further comprising adjusting [[the]] a tension of the retaining structure to adjust a relative orientation between the first and second bones before securing the retaining structure. 
B.	Cancel claims 7 and 11 – 20.
C.	Allow claims 1 – 6 and 8 – 10.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to Shurnas (US Pub. 2008/0177302 A1) which discloses a related method [abstract, Figs.6] comprising drilling two passageways in adjacent bones [medial cuneiform 6a and metatarsal 4b] and securing them by a retaining structure [14]. However, Shurnas does not disclose all the limitations of the claims as currently amended, wherein Shurnas approach and technique to secure the bones together are different. Accordingly, the claims as currently amended are allowable over the discovered reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL S HANNA/Primary Examiner, Art Unit 3775